COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                  NO. 2-08-282-CV

IN RE J. THOMAS KNIGHT, M.D.,                                       RELATORS
J. THOMAS KNIGHT, M.D., P.A.,
AND MEDICAL IMAGING OF DALLAS, LLP

                                          ----------

                               ORIGINAL PROCEEDING

                                          ----------

               MEMORANDUM OPINION 1 AND JUDGMENT

                                          ----------

      We have considered “Relators’ Agreed Motion For Dismissal Of Petition

For Writ Of Mandamus.” It is the court’s opinion that the motion should be

granted; therefore, we dismiss this original proceeding. Having dismissed this

original proceeding, “Relators’ Motion For Emergency Relief” is denied as moot.

      Costs of this original proceeding shall be paid by the party incurring the

same, for which let execution issue.




                                                       PER CURIAM

PANEL A: MCCOY, HOLMAN, and GARDNER, JJ.




      1
          … See T EX. R. A PP. P. 47.4.
DELIVERED: July 31, 2008